Citation Nr: 1710309	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for asthma, claimed as secondary to COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were granted in a July 2015 rating decision, and are therefore no longer before the Board.

The issues of entitlement to service connection for asbestosis, service connection for COPD, and service connection for asthma claimed as secondary to COPD, were denied by the Board in an April 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's April 2014 decision.  The issues were remanded again in August 2015, and now return to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal require a remand for further development before a decision may be made on the merits.

In treatment notes dated September 8, 2009 from Pulmonary Associates of Bay County, the Veteran's private pulmonologist indicated that a chest CT scan from September 1, 2009 revealed a 4.5mm nodularity in the right middle lung, and that he did not have a copy of that CT scan, as it was performed at the Pensacola VA Medical Center.  The record does not contain a copy of a report which interpreted the September 1, 2009 chest CT scan, and it is absent from records from the Pensacola VA Medical Center.  The record also does not reflect whether an uninterpreted CT scan film is available.  The record does not reflect that efforts have been made to obtain a report of interpretation of a September 1, 2009 chest CT scan film, or to clarify its existence with the Veteran.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain such record.  See 38 C.F.R. § 3.159(c)(1) (2016).

The Veteran attended a VA Respiratory Conditions examination in June 2016.  At that examination, the VA examiner opined that the Veteran did not meet the diagnostic criteria for asbestosis and that there was insufficient evidence to warrant or confirm a diagnosis for COPD and asthma.  The VA examiner acknowledged the prior diagnoses of the Veteran's private pulmonologist by stating that the Veteran's initial diagnoses of asbestosis and COPD with asthma were provisional and not confirmed by CT scans.  The examiner further opined that the Veteran's private pulmonologist's interpretation of the CT scans was inconsistent with formal interpretation by experts.  The examiner stated that the CT scans and pulmonary function tests of record were inconsistent with the claimed conditions, and questions why the private pulmonologist treated the Veteran's conditions with Allegra and Omeprazole.  

However, the June 2016 VA examiner failed to acknowledge the Veteran's prior treatment for his claimed conditions, to include the use of Symbicort and Albuterol.  The examiner was unclear whether he lacked sufficient information to diagnose any of the claimed conditions, or whether the Veteran does not currently have the claimed conditions.  The examiner did not indicate whether the Veteran had any of the claimed conditions at any time during the period on appeal.  Finally, the VA examiner did not provide sufficient reasoning as to why the Veteran's private pulmonologist's diagnoses from 2009 are inadequate and inconsistent with formal interpretation by experts.  The VA examiner's opinion is not sufficient to determine whether the Veteran has a current disability, and, if so, whether that current disability is as likely as not related to the Veteran's service.  Therefore, the opinion is inadequate, and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran, obtain any outstanding records related to a September 1, 2009 chest CT scan, possibly done at Pensacola VA Medical Center in Pensacola, Florida, to include any report of VA interpretation of the CT scan film, or obtain a VA interpretation of any available September 1, 2009 chest CT scan film. 

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After the above development is completed, forward the record, to include a copy of this Remand, to an appropriate VA examiner (i.e. pulmonary specialist) for an opinion as to whether it is at least as likely as not that the Veteran has, at any time proximate to or during the appeal period, had a chronic respiratory disability, to include asbestosis, COPD, and asthma. 

(a) The examiner should address the Veteran's prior diagnoses by a private pulmonologist in 2009, prior treatment with medication as noted in VA treatment records, as well as any relevant diagnostic tests.  The examiner should obtain any tests or examinations they deem necessary to determine whether the Veteran has a current disability, to include further in-person examination of the Veteran.  In rendering the opinion, the examiner should review the bases for this Remand, and reconcile his/her opinion with the prior diagnoses of the Veteran's private pulmonologist as well as the June 2016 VA examiner's opinion that the Veteran does not have a current respiratory disability. 

The record must be made available to the examiner and the examiner must note that the record was reviewed.  All lay statements by the Veteran must be considered. The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.

(b) For any respiratory disability clinically identified by the examiner as present proximate to or during the period on appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability is etiologically related to the Veteran's active service.  

The examiner must provide a rationale or explanation for the opinion rendered based on the evidence of record and medical principles.

3.  After completion of the above, review the expanded record, including the evidence entered since the last supplemental statement of the case, and determine whether service connection may be granted for any respiratory disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




